Citation Nr: 1422570	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral foot disorders, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from October 1966 until July 1973. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied service connection for bilateral foot problems. 

After the RO issued the December 2006 rating decision, the Veteran requested that his claim be reopened in March 2007.  The RO issued a new rating decision in September 2007, denying service connection for bilateral foot problems with degenerative arthritis.  In October 2007, the Veteran requested that his claim be reconsidered for foot problems.  The RO issued another rating decision in February 2008, and again denied service connection for bilateral foot problems with degenerative arthritis.

Although the Veteran did not file a notice of disagreement until March 2008, which was also specifically in regards to the February 2008 rating decision, the Board finds that the December 2006 rating decision was not final.  

While the Veteran did not appeal the December 2006 rating decision, new, relevant medical evidence was added to the claims file within one (1) year of that rating decision.  Pursuant to 38 C.F.R. § 3.156(b) (2013), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the period under consideration extends from July 25, 2006, the date his original increased rating claim was received by VA.

The Veteran appeared before the undersigned Acting Veterans Law Judge at a Board hearing held at the RO in March 2011. 

In June 2012, the Board denied service connection for bilateral foot disorders.  The Veteran appealed the Board's denial of the claim to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the JMR.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The issue of reopening the claim for service connection for a bilateral ankle disorder has been raised by the record.  Also, in a March 2014 correspondence, the Veteran, through his representative, raised the issue of entitlement to service connection for obesity.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over either issue, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has previously claimed that his bilateral foot disorders developed from events during service, including inadequate arch support in his boots, a fall off of an airplane he was servicing that caused him to land on his feet and the performance of "intake inspections" that required him to drop 5 feet to the ground when coming out of the intake.  He alternatively contends that his bilateral foot disorders were caused and/or aggravated by his service-connected disabilities, which include: degenerative arthritis of the thoracolumbar spine, radiculopathy with intervertebral disc syndrome of the lower extremities associated with the service-connected thoracolumbar spine, degenerative arthritis of the cervical spine, radiculopathy with intervertebral disc syndrome of the upper extremities associated with the service-connected cervical spine, bilateral hearing loss and tinnitus.

Consistent with the August 2012 JMR, the Board has obtained multiple medical opinions addressing the Veteran's contentions.  However, in a March 2014 statement, the Veteran's representative raised a new contention - that "if the Veteran's foot pathology is due to his obesity, it must be considered whether the Veteran's obesity began in service."  The Veteran's representative has effectively raised a new claim for service connection for obesity.

The Board finds that the current claim for service connection for bilateral foot disorders is inextricably intertwined with the newly raised claim for service connection for obesity.  In the interest of fairness to the Veteran and efficient usage of VA resources, the Board finds that the claim for service connection for obesity should be adjudicated before a final resolution of the foot disorders issue.  See Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

On remand, the RO should take the opportunity to associate with the claims folder any relevant records of the Veteran's VA treatment.  See generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered part of the record on appeal since they are within VA's constructive possession).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should associate with the claims folder the Veteran's relevant records of VA treatment since August 4, 2010.  

2.  The AOJ should adjudicate the issue of entitlement to service connection for obesity.  If the Veteran perfects an appeal with respect to the issue, the RO should ensure that any indicated development is completed before such issue is certified for appellate consideration.

3.  After waiting the appropriate time period to determine whether the Veteran perfects an appeal on the issue of service connection for obesity, the AOJ should perform any additional development deemed necessary and adjudicate the claim for entitlement to service connection for foot disorders.  If the claim is denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

